NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11742

 LINDA PINTI & another1     vs.     EMIGRANT MORTGAGE COMPANY, INC., &
                                  another.2



         Middlesex.        January 8, 2015. - July 17, 2015.

 Present:   Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                            Hines, JJ.


Mortgage, Foreclosure, Real estate. Real Property, Mortgage,
     Sale. Sale, Real estate. Notice, Foreclosure of mortgage.
     Declaratory Relief. Practice, Civil, Declaratory
     proceeding, Summary judgment.



     Civil action commenced in the Superior Court Department on
January 31, 2013.

     The case was heard by Maureen B. Hogan, J., on motions for
summary judgment.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Richard M.W. Bauer (Stefanie A. Balandis, Amanda B. Loring,
& Geoffry Walsh with him) for the plaintiffs.
     Howard M. Brown (Sarah Ann Smegal, Tom Looney, & Lauren
Solar with him) for Harold Wilion.
     Michael P. Robinson for Emigrant Mortgage Company, Inc.

    1
        Lesley Phillips.
    2
        Harold Wilion.
                                                                   2



       The following submitted briefs for amici curiae:
       James P. Long, pro se.
       Daniel D. Bahls & Courtney Clemente for Community Legal
Aid.
       Grace C. Ross, pro se.


       BOTSFORD, J.   In 2012, the defendant Emigrant Mortgage

Company, Inc. (Emigrant), foreclosed on the mortgage of the

plaintiffs Lesley Phillips and Linda Pinti by exercise of the

power of sale contained in the mortgage.     Thereafter, the

plaintiffs filed this action in the Superior Court against

Emigrant and the defendant Harold Wilion, the purchaser of the

property at the foreclosure sale, seeking a declaratory judgment

that the sale was void because Emigrant failed to comply with

paragraph 22 of the mortgage, which concerns the mortgagee's

provision of notice to the mortgagor of default and the right to

cure, and also the remedies available to the mortgagee upon the

mortgagor's failure to cure the default, including the power of

sale (notice of default provisions).     We agree with the

plaintiffs that strict compliance with the notice of default

provisions in paragraph 22 of the mortgage was required as a

condition of a valid foreclosure sale, and that Emigrant failed

to meet the strict compliance requirement.     Accordingly, we

reverse the allowance of the defendant Emigrant's motion to
                                                                    3


dismiss and of the defendant Wilion's motion for summary

judgment.3

     Background.4   Phillips purchased a condominium unit

(property) in Cambridge in 1982.   In 2005, she transferred title

to the property by quitclaim deed to herself and her spouse,

Pinti, as tenants by the entirety.   On March 13, 2008, Pinti and

Phillips granted a mortgage on the property to Emigrant to

secure a $160,000 loan.5   Paragraph 22 of the mortgage provides

that, prior to acceleration of the loan following any breach of

the mortgage by the plaintiffs, Emigrant is required to notify

the plaintiffs of "(a) the default; (b) the action required to

cure the default; (c) a date, not less than [thirty] days from

the date the notice is given to [the plaintiffs], by which the

default must be cured; and (d) that failure to cure the default

on or before the date specified in the notice may result in

acceleration of the sums secured by [the mortgage]."   Paragraph

22 further provides that such notice must inform the plaintiffs

"of the right to reinstate after acceleration and the right to

bring a court action to assert the non-existence of a default or

     3
       We acknowledge the amicus briefs submitted by James P.
Long, Community Legal Aid, and Grace C. Ross.
     4
       The facts are drawn from the summary judgment materials
before the motion judge.
     5
       Linda Pinti was a party to the note underlying the
mortgage, but Lesley Phillips was not.
                                                                   4


any other defense of [the plaintiffs] to acceleration and sale"

(emphasis added), and adds that upon failure to cure the

default, Emigrant may invoke "the statutory power of sale."6



     6
         Paragraph 22 of the mortgage provides in full:

     "Acceleration; Remedies. Lender shall give notice to
     Borrower prior to acceleration following Borrower's breach
     of any covenant or agreement in this Security Instrument
     . . . . The notice shall specify: (a) the default; (b)
     the action required to cure the default; (c) a date, not
     less than [thirty] days from the date the notice is given
     to Borrower, by which the default must be cured; and (d)
     that failure to cure the default on or before the date
     specified in the notice may result in acceleration of the
     sums secured by this Security Instrument and sale of the
     Property. The notice shall further inform Borrower of the
     right to reinstate after acceleration and the right to
     bring a court action to assert the non-existence of a
     default or any other defense of Borrower to acceleration
     and sale. If the default is not cured on or before the
     date specified in the notice, Lender at its option may
     require immediate payment in full of all sums secured by
     this Security Instrument without further demand and may
     invoke the STATUTORY POWER OF SALE and any other remedies
     permitted by Applicable Law. Lender shall be entitled to
     collect all expenses incurred in pursuing the remedies
     provided in this Section 22, including, but not limited to,
     reasonable attorneys' fees and costs of title evidence.

          "If Lender invokes the STATUTORY POWER OF SALE, Lender
     shall mail a copy of a notice of sale to Borrower, and to
     other persons prescribed by Applicable Law, in the manner
     provided by Applicable Law. Lender shall publish the
     notice of sale, and the Property shall be sold in the
     manner prescribed by Applicable Law. Lender or its
     designee may purchase the Property at any sale. The
     proceeds of the sale shall be applied in the following
     order: (a) to all expenses of the sale, including, but not
     limited to, reasonable attorneys' fees; (b) to all sums
     secured by this Security Instrument; and (c) any excess to
     the person or persons legally entitled to it."
                                                                      5


     In August and September of 2009, the plaintiffs failed to

make the monthly mortgage payments that were due.   On

September 29, 2009, Emigrant sent a notice of default to the

plaintiffs pursuant to paragraph 22.    The notice stated that the

plaintiffs had failed to make monthly mortgage payments,

demanded payment of a sum sufficient to satisfy the outstanding

amount by December 28, 2009, and noted that the mortgagee could

invoke the statutory power of sale if the plaintiffs failed to

cure the default in the time allowed.   Finally, the notice

stated that "notice is hereby given that [the plaintiffs] have

the right to assert in any lawsuit for foreclosure and sale the

nonexistence of a default or any other defense [they] may have

to acceleration and foreclosure and sale" (emphasis added).

     In 2011, Pinti sent Emigrant a "qualified written request"

(QWR) that asked Emigrant to identify the holder of the

plaintiffs' mortgage and the owner of Pinti's loan.7     The letter

also requested copies of any assignment of the plaintiffs'

mortgage, and of Pinti's promissory note "in its current

condition showing all endorsements and/or allonges."     Emigrant's


     7
       A "qualified written request" (QWR) is "a written
correspondence" that "includes . . . the name and account of the
borrower" and "a statement of the reasons for the belief of the
borrower, to the extent applicable, that the account is in error
or provides sufficient detail to the servicer regarding other
information sought by the borrower." 12 U.S.C. § 2605(e)(1)(B)
(2012).
                                                                    6


response to the QWR, dated August 22, 2011, indicated that ESB-

MH Holdings, LLC (ESB-MH), owned the loan, but that Emigrant

held and serviced the loan.   The response enclosed a copy of

Emigrant's assignment of the plaintiffs' mortgage and note to

ESB-MH; the assignment was signed by Filippo Ruggiero, "Vice

President" of Emigrant.   It appears on the face of the

assignment that Ruggiero executed it on November 30, 2009, but

Emigrant's response to the QWR asserts that "the assignment

transferring ownership of the note and mortgage to [ESB-MH] has

not been recorded and the original note and mortgage, as well as

the assignment of the mortgage[,] are in the possession of

[Emigrant,] which is prosecuting the foreclosure action as the

holder and servicer of the loan."   Emigrant's response to the

QWR also enclosed Pinti's note with an allonge indicating that

the note had been paid to the order of ESB-MH without recourse

by Emigrant, and then endorsed in blank without recourse by ESB-

MH.

      Emigrant published a notice of foreclosure sale regarding

the plaintiffs' property in the Boston Herald on June 12, 19,

and 26, 2012.   Wilion purchased the property at the foreclosure

sale held on August 9, 2012, and obtained a foreclosure deed

from Emigrant dated September 10, 2012.   Wilion then initiated a

summary process action against the plaintiffs in the District

Court.
                                                                   7


     On January 31, 2013, the plaintiffs filed the present

action against the defendants in the Superior Court.   The

plaintiffs' complaint sought a judgment declaring that the

foreclosure sale was void, and asserted multiple theories

supporting this claim, two of which are relevant to this appeal:

(1) Emigrant's September 29, 2009, notice of default did not

comply with paragraph 22 because it did not explicitly inform

the plaintiffs of "the right to bring a court action to assert

the non-existence of a default or any other defense of [the

plaintiffs] to acceleration and sale," as required by the

paragraph; and (2) Emigrant did not hold the relevant mortgage

and promissory note when it foreclosed on the property.      In

addition, the complaint sought a judgment declaring that Wilion

failed to comply with the prerequisites for initiating a summary

process action on the ground that Wilion, to whom Emigrant sold

the property, did not have superior title to the property

because Emigrant did not lawfully foreclose.8

     Emigrant filed a motion to dismiss the plaintiffs'

complaint under Mass. R. Civ. P. 12 (b) (1) and (6), 365 Mass.
754 (1974).   Separately, Wilion filed a counterclaim seeking a

judgment declaring that the foreclosure and foreclosure sale

     8
       The complaint also sought injunctive relief against Wilion
to preclude him from pursuing a summary process action against
the plaintiffs or from offering the property for sale. The
plaintiffs' request for a preliminary injunction was denied.
                                                                   8


were valid and, consequently, that Wilion possessed superior

title to the property by virtue of the foreclosure deed.

Shortly thereafter, Wilion filed a motion for summary judgment

with respect to the plaintiffs' complaint and his counterclaim,

and the plaintiffs filed a cross motion for summary judgment in

their favor on both their complaint and Wilion's counterclaim.

    After a hearing, a judge in the Superior Court allowed

Wilion's motion for summary judgment and denied the plaintiffs'

cross-motion.   The judge rejected the plaintiffs' argument that

Emigrant's notice of default rendered the foreclosure void,

reasoning that Emigrant was not required strictly to comply with

a term of the mortgage, such as the notice of default and right-

to-cure provisions of paragraph 22, that had no direct

relationship to the power of sale.   The judge also determined

there was no genuine factual dispute that Emigrant validly held

the mortgage and the note at the time of the foreclosure sale.

In accordance with her decision, a judgment entered in favor of

Wilion on his counterclaim that declared the foreclosure of the

mortgage and the foreclosure sale were valid and, therefore,

that Wilion held good title to the property.   In a separate

decision, the judge also allowed Emigrant's motion to dismiss

for reasons substantially similar to those in her summary

judgment decision.   The plaintiffs timely appealed, and we

transferred the appeal to this court on our own motion.
                                                                       9


    Discussion.    1.    Standard of review.   "We review a grant of

summary judgment de novo to determine 'whether, viewing the

evidence in the light most favorable to the nonmoving party, all

material facts have been established and the moving party is

entitled to a judgment as a matter of law.'"      Juliano v.

Simpson, 461 Mass. 527, 529-530 (2012), quoting Augat, Inc. v.

Liberty Mut. Ins. Co., 410 Mass. 117, 120 (1991).     "Because our

review is de novo, we accord no deference to the decision of the

motion judge."   DeWolfe v. Hingham Centre, Ltd., 464 Mass. 795,

799 (2013).   De novo review also applies to the judge's

dismissal of the plaintiffs' complaint under Mass. R. Civ. P. 12

(b) (1) and (6).   See Curtis v. Herb Chambers 1-95, Inc., 458
Mass. 674, 676 (2011).    See also Iannacchino v. Ford Motor Co.,

451 Mass. 623, 636 (2008), quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 557 (2007).

    2.   Compliance with paragraph 22.     The plaintiffs argue

that Emigrant was required to conduct the foreclosure sale in

strict compliance with paragraph 22.     They reason that under

this court's decisions, compliance with the terms of the

mortgage describing the steps that lead up to foreclosure,

beginning with the notice of default provision spelled out in

paragraph 22, is a necessary component of the power of sale

provided in the mortgage as well as of the statutory power of
                                                                  10


sale set out in G. L. c. 183, § 21 (§ 21).9    Conversely, the

defendants contend that this court's decision in U.S. Bank Nat'l

Ass'n v. Schumacher, 467 Mass. 421, 422 (2014) (Schumacher),

concerning the notice of default and right-to-cure notice

provisions of G. L. c. 244, § 35A (§ 35A), and the relationship

between § 35A and the power of sale in § 21, dictates that

strict compliance with the analogous contractual notice of

default provision of paragraph 22 was not required because like

§ 35A, paragraph 22 is not part of the power of sale.    Agreeing


     9
         General Laws c. 183, § 21 (§ 21), provides:

          "The following 'power' shall be known as the
     'Statutory Power of Sale', and may be incorporated in any
     mortgage by reference:

                              "(POWER.)

          "But upon any default in the performance or observance
     of the foregoing or other condition, the mortgagee or his
     executors, administrators, successors or assigns may sell
     the mortgaged premises or such portion thereof as may
     remain subject to the mortgage in case of any partial
     release thereof, either as a whole or in parcels, together
     with all improvements that may be thereon, by public
     auction on or near the premises then subject to the
     mortgage, or, if more than one parcel is then subject
     thereto, on or near one of said parcels, or at such place
     as may be designated for that purpose in the mortgage,
     first complying with the terms of the mortgage and with the
     statutes relating to the foreclosure of mortgages by the
     exercise of a power of sale, and may convey the same by
     proper deed or deeds to the purchaser or purchasers
     absolutely and in fee simple; and such sale shall forever
     bar the mortgagor and all persons claiming under him from
     all right and interest in the mortgaged premises, whether
     at law or in equity" (emphasis added).
                                                                   11


with the motion judge, they argue that Emigrant's notice of

default was required only to comply with paragraph 22

substantially, not strictly, and that the notice sent by

Emigrant to the plaintiffs met this standard.   Even if we were

to assume that Emigrant's notice did qualify as "substantial

compliance" with the notice of default provisions of paragraph

22, we disagree that such compliance was sufficient for a valid

foreclosure sale in this case; strict adherence to the notice of

default provisions in the paragraph was required.

    "Massachusetts does not require a [mortgagee] to obtain

judicial authorization to foreclose on a mortgaged property."

U.S. Bank Nat'l Ass'n v. Ibanez, 458 Mass. 637, 645-646 (2011)

(Ibanez).   Accordingly, a mortgagee may conduct a foreclosure

by exercise of the statutory power of sale set out in § 21,

where, as here, the mortgage itself gives the mortgagee a power

of sale and includes by reference the statutory power.     See

Ibanez, supra at 646.   Under the terms of the statutory power of

sale, the power may be exercised "upon any default in the

performance" of a condition of the mortgage, such as the

mortgagor's failure to pay the note underlying the mortgage.

G. L. c. 183, § 21.   Exercise of the power entitles a mortgagee

to sell the mortgaged property at public auction, convey the

property to the purchaser in fee simple, "and such sale shall

forever bar the mortgagor and all persons claiming under him
                                                                       12


from all right and interest in the mortgaged premises, whether

at law or in equity."   Id.   See Ibanez, supra.   Section 21

expressly requires, however, that to effectuate a valid

foreclosure sale pursuant to a power of sale, the mortgagee must

"first comply[] with the terms of the mortgage and with the

statutes relating to the foreclosure of mortgages by the

exercise of a power of sale."

     This court has recently reemphasized the point that in

light of "the substantial power that the statutory scheme

affords to a [mortgagee] to foreclose without immediate judicial

oversight, we adhere to the familiar rule that 'one who sells

under a power [of sale] must follow strictly its terms'"; the

failure to do so results in "no valid execution of the power,

and the sale is wholly void."   Ibanez, 458 Mass. at 646, quoting

Moore v. Dick, 187 Mass. 207, 211 (1905).    See Pryor v. Baker,

133 Mass. 459, 460 (1882) ("The exercise of a power to sell by a

mortgagee is always carefully watched, and is to be exercised

with careful regard to the interests of the mortgagor").        This

is true with respect to terms that are connected to the power of

sale contained in the mortgage instrument itself,10 and to terms


     10
       Moore v. Dick, 187 Mass. 207, 210-212 (1905), quoted in
U.S. Bank Nat'l Ass'n v. Ibanez, 458 Mass. 637, 646 (2011)
(Ibanez), was such a case. Others include, e.g., McGreevey v.
Charlestown Five Cents Sav. Bank, 294 Mass. 480, 483-484 (1936);
Smith v. Provin, 4 Allen 516, 518 (1862); Roarty v. Mitchell, 7
Gray 243, 244 (1856).
                                                                    13


contained in § 21, the statutory power of sale, or in one of

"the statutes relating to the foreclosure of mortgages by the

exercise of a power of sale" to which § 21 refers.11

     Wilion asserts, correctly, that in a number of our

foreclosure cases requiring strict compliance with mortgage

terms relating to a power of sale, the terms at issue were

connected to the foreclosure sale itself.    See McGreevey v.

Charlestown Five Cents Sav. Bank, 294 Mass. 480, 481, 484 (1936)

(although mortgaged property was located in Medford, in

Middlesex County, mortgage required foreclosure sale to be

advertised and held in Suffolk County; advertisement in Medford

newspaper complied with statutory requirement in G. L. [Ter.

Ed.] c. 244, § 14, but did not comply with terms of mortgage,

rendering foreclosure sale void); Moore, 187 Mass. at 210-212

(noncompliance with mortgage term identifying newspaper in which

foreclosure sale was to be advertised rendered foreclosure sale

void).    But none of these cases indicates or even suggests that

the court's holding turned on the fact that the terms of the

mortgage with which the mortgagee failed to comply related


     11
       See, e.g., Eaton v. Federal Nat'l Mtge. Ass'n, 462 Mass.
569, 580-581 (2012); Ibanez, 458 Mass. at 647-648. See also
Tamburello v. Monahan, 321 Mass. 445, 446-447 (1947) (power of
sale referenced in mortgage was statutory power of sale; lack of
compliance with requirement in G. L. [Ter. Ed.] c. 183, § 21,
that sale be on or near mortgaged premises rendered foreclosure
sale void).
                                                                  14


directly to the foreclosure sale.   Rather, the point was the

more general one that the terms of the power of sale, whatever

they might be, demanded strict compliance.   Indeed, our cases

have indicated consistently that the mortgagee, to effect a

valid foreclosure sale, must strictly comply not only with the

terms of the actual power of sale in the mortgage, but also with

any conditions precedent to the exercise of the power that the

mortgage might contain.   See Roarty v. Mitchell, 7 Gray 243,

243-244 (1856) (where mortgage provided that upon default of

payment by mortgagor, mortgagee "may enter and take possession

of said premises immediately, and may sell and dispose of the

same, on giving two weeks' notice thereof publicly," entry and

possession by mortgagee were conditions precedent to exercise of

power of sale; absence of entry and possession by mortgagee

prior to foreclosure sale rendered it void); Smith v. Provin, 4
Allen 516, 516, 518 (1862) (mortgage contained power of sale to

be exercised upon default by mortgagor, plus certain "conditions

annexed to the power of sale," including requirement that within

one year following foreclosure sale, mortgagee was to make and

record affidavit of compliance with requirements of deed;

mortgagee's failure to comply with this "annexed" condition

rendered foreclosure sale void); Rogers v. Barnes, 169 Mass.
179, 184 (1897) ("Still the general rule is that conditions

precedent to the execution of a power of sale must be strictly
                                                                   15


complied with"); McGreevey, 294 Mass. at 484 ("This court has

said that the general rule is that conditions precedent to the

execution of a power of sale must be strictly complied with"

[quotation and citation omitted]).   See also Foster, Hall &

Adams Co. v. Sayles, 213 Mass. 319, 321-324 (1913).12

     Emigrant contends that cases such as Foster, Hall & Adams

Co., supra; Moore, supra; and Smith, supra, are inapplicable

here because they predate the enactment of the statutory power

of sale set forth in § 21, which was enacted in 1912.   See St.

1912, c. 502, § 6.   The argument is unavailing.   "Mortgages

containing a power of sale existed at least as early as one

hundred years before enactment of the statutory power."    Eaton

     12
       The court's decision in Foster, Hall & Adams Co. v.
Sayles, 213 Mass. 319 (1913), illustrates the principle
articulated in the cases cited in this paragraph. The defendant
in Foster, Hall & Adams obtained title to the mortgage property
at issue through a foreclosure sale conducted pursuant to a
power of sale in the mortgage. Id. at 321-322. The question
before the court was whether the defendant's title could be
proved valid where the provisions of the mortgage properly could
be read to permit the power of sale to be exercised only after
thirty days' notice of default had been given to the mortgagor,
and there was no evidence presented that such notice had been
given. See id. at 322-323. The court answered that the failure
to provide the notice of default -- a requirement that was
actually set out in an article of the mortgage separate from the
article defining the power of sale -- provided a sufficient
basis on which to conclude that the foreclosure sale probably
was invalid. Id. at 322-324. In other words, although the
court did not use the term "condition precedent," the court
essentially treated the particular mortgage's provision for
thirty days' notice of default to be given as such a condition -
- that is, a prerequisite to a valid exercise of the power of
sale.
                                                                  16


v. Federal Nat'l Mtge. Ass'n, 462 Mass. 569, 580 n.16 (2012).

As reflected in the title of the act that established the

statutory power of sale, "An Act to shorten the forms of deeds,

mortgages and other instruments relating to real property,"13

§ 21 was enacted to give the power of sale "statutory form to

shorten the length of mortgage instruments."   Eaton, supra.

Nothing in the language or history of § 21 suggests that the

Legislature intended the statute to disavow or alter this

court's rulings that mortgage terms associated with the power of

sale must be followed strictly.   Indeed, § 21 by its terms

offers explicit support for this conclusion, in expressly

directing that one who seeks to conduct a foreclosure sale

pursuant to the statutory power of sale must first comply with

"the terms of the mortgage" and "the statutes relating to the

foreclosure of mortgages by the exercise of a power of sale,"

and taking care to list these two requirements separately.     See

note 9, supra.

     In advancing their argument, the plaintiffs correctly do

not contend that to effectuate a valid exercise of a power of

sale contained in a mortgage, a mortgagee must demonstrate

punctilious performance of every single mortgage term.   As

illustrated by the cases previously discussed, our decisions


     13
          See St. 1912, c. 502.
                                                                  17


suggest that the mortgage terms requiring strict compliance are

limited to (1) terms directly concerned with the foreclosure

sale authorized by the power of sale in the mortgage, and (2)

those prescribing actions the mortgagee must take in connection

with the foreclosure sale -- whether before or after the sale

takes place.14   Insofar as the plaintiffs' mortgage is concerned,

paragraph 22 begins by requiring notice of default to be given

prior to any acceleration of the sums secured by the mortgage;

then specifically prescribes the contents of the notice of

default; and then provides that, if the default is not cured

before the date specified in the notice, the mortgagee may

invoke the statutory power of sale (as well as pursue other

remedies).   As the paragraph is written, therefore, the sending

of the prescribed notice of default is essentially a

prerequisite to use of the mortgage's power of sale, because the


     14
       As indicated previously in the text, this court in Rogers
v. Barnes, 169 Mass. 179, 184 (1897), used the phrase,
"conditions precedent to the execution of a power of sale" to
describe the type of mortgage provision with which strict
compliance is required, and the cases cited in support of that
phrase included conditions that were not directly related to the
foreclosure sale itself, but were to be performed by the
mortgagee either before or after the sale. See id., citing
Smith v. Provin, 4 Allen 516 (1862) ("condition" requiring
strict compliance was recording of affidavit of sale within one
year after foreclosure sale); Roarty v. Mitchell, 7 Gray 243
(1856) (strict compliance required by "condition" that mortgagee
enter and take possession of land before foreclosure sale); and
Foster v. Boston, 133 Mass. 143 (1882) (similar to Roarty v.
Mitchell, supra).
                                                                  18


power of sale may be invoked only if the default is not cured

within the time specified in the notice of default.     In this

regard, we agree with the plaintiffs that the "terms of the

mortgage" with which strict compliance is required -- both as a

matter of common law under this court's decisions and under

§ 2115 -- include not only the provisions in paragraph 22

relating to the foreclosure sale itself, but also the provisions

requiring and prescribing the preforeclosure notice of default.

See Foster, Hall & Adams Co., 213 Mass. at 322-324.16


     15
       Wilion argues that the plaintiffs waived any claim that
§ 21 requires strict compliance with certain terms of a mortgage
as a condition precedent to a valid foreclosure sale by failing
to raise this issue in their opening appellate brief. We
disagree. The defendants themselves put § 21 in play through
their contention that the court's reading of § 21 in U.S. Bank
Nat'l Ass'n v. Schumacher, 467 Mass. 421 (2014) (Schumacher),
signifies that strict compliance by Emigrant with the notice of
default provision in paragraph 22 was unnecessary. At the very
least, the plaintiffs were entitled to respond to this argument.
We discuss the Schumacher case, infra.
     16
       Strict compliance with paragraph 22 is especially
important given the origins of the paragraph's provisions and
the fact that Massachusetts is a nonjudicial foreclosure State.
The plaintiffs' mortgage with Emigrant is documented by the
standard form mortgage provided by the Federal National Mortgage
Association (Fannie Mae) and Federal Home Loan Mortgage
Corporation (Freddie Mac). Fannie Mae and Freddie Mac are
government-sponsored enterprises that purchase and securitize
residential mortgage loans, see Forrester, Fannie Mae/Freddie
Mac Uniform Mortgage Instruments: The Forgotten Benefit to
Homeowners, 72 Mo. L. Rev. 1077, 1078, 1082 (2007), and
"together [they] provide the largest source of home mortgage
financing in the nation." Id. at 1082. Because both
enterprises "require that loans they purchase be documented on
their forms," the use of their standard mortgage form is
"widespread." Id. at 1085-1086. The standard form mortgage
                                                                   19


    Because the plaintiffs entered into their mortgage with

Emigrant in Massachusetts, a nonjudicial foreclosure State, the

default provision in paragraph 22 of their mortgage provided

that Emigrant's notice regarding the plaintiffs' default and

right to cure had to inform the plaintiffs of "the right to

bring a court action to assert the non-existence of a default or

any other defense of [the plaintiffs] to acceleration and sale"

(emphasis added).   See Beaton v. Land Court, 367 Mass. 385, 392-

393 (1975) (discussing mortgagor's avenues of relief from

foreclosure through court actions).   The language that Emigrant

used in the default notice that it actually sent to the

plaintiffs -- that the plaintiffs "have the right to assert in

any lawsuit for foreclosure and sale the nonexistence of a

default or any other defense [they] may have to acceleration and



contains several uniform covenants that are applicable in every
State, as well as nonuniform covenants "designed to fit the
requirements and procedure in each of the [S]tates." See
Jensen, Mortgage Standardization: History of Interaction of
Economics, Consumerism and Governmental Pressure, 7 Real Prop.
Prob. & Tr. J. 397, 400 (1972). Paragraph 22 qualifies as a
nonuniform covenant because some States have judicial
foreclosure systems while others, including Massachusetts, offer
a nonjudicial foreclosure procedure. Paragraph 22 was added to
the standard form mortgage at the urging of consumer advocates
for borrowers. See id. at 410, 414. Its provisions were
intended specifically to give homeowners increased protection
from acceleration and foreclosure sale without prior notice in
both judicial foreclosure and nonjudicial foreclosure States.
See id. at 402-403, 409, 414. Declining to require strict
compliance with paragraph 22 would weaken if not defeat the
consumer protection purpose of the paragraph's provisions.
                                                                 20


foreclosure and sale" (emphasis added) -- presumably would

comply with the requirements of paragraph 22 in a judicial

foreclosure State,17 but not in Massachusetts.   If, as the

defendants argue, "substantial compliance" with paragraph 22

were sufficient, and if the erroneous information sent to the

plaintiffs constituted substantial compliance, it is obvious

that Massachusetts mortgagors, including the plaintiffs, could

be misled into thinking that they had no need to initiate a

preforeclosure action against the mortgagee but could wait to

advance a challenge or defense to foreclosure as a response to a

lawsuit initiated by the mortgagee -- even though, as a

practical matter, such a lawsuit would never be brought.18,19   It


     17
       For example, the nonuniform covenant in paragraph 22 of
the standard form mortgage for mortgages executed in Florida, a
judicial foreclosure State, provides that a lender's right-to-
cure notice must inform the borrower of "the right to assert in
the foreclosure proceeding the non-existence of a default or any
other defense of Borrower to acceleration and foreclosure"
(emphasis added). Florida -- Single Family -- Fannie
Mae/Freddie Mac Uniform Instrument, Form 3010. See Orlando
Hyatt Assocs., Ltd. v. Federal Deposit Ins. Corp., 629 So. 2d
975, 977 (Fla. Dist. Ct. App. 1993).
     18
       Under this court's decisions to date, the action that a
mortgagee in Massachusetts must file to determine whether the
mortgagor is protected by the Servicemembers Civil Relief Act is
not considered part of mortgage foreclosure proceedings, and a
mortgagor has no right to challenge the validity of a
foreclosure sale as a response to such an action. See, e.g.,
Eaton, 462 Mass. at 580 n.14; Beaton v. Land Court, 367 Mass.
385, 390 (1975).
     19
       See Sullivan vs. Bank of New York Mellon Corp., U.S.
Dist. Ct., No. 14-14074-MGM (D. Mass. Mar. 19, 2015), in which
                                                                  21


is hardly unfair or burdensome to require a mortgagee such as

Emigrant to comply with the provisions of paragraph 22 in one of

its own mortgages by sending a notice that conforms to the

language of the paragraph.   Given this, we find no compelling

reason to bless a notice of default that fails accurately to

notify Massachusetts mortgagors of their right, and need, to

initiate a legal action if they seek to challenge the validity

of the foreclosure.20

     Nevertheless, the defendants argue that our decision in

Schumacher, 467 Mass. 421, controls the result in this case and

signifies that strict compliance with paragraph 22 is not



the court concluded, for essentially the same reasons as just
stated in the text, that a notice of default stating that a
Massachusetts mortgagor "will have an opportunity to assert a
defense to acceleration or foreclosure 'in the foreclosure
proceeding'" did not constitute substantial compliance with
paragraph 22.
     20
       The defendants' assertion that the plaintiffs in this
case were not prejudiced by any failure to comply with the
provisions of paragraph 22 misses the point. Paragraph 22
demands strict compliance, regardless of the existence, or not,
of prejudice to a particular mortgagor. See Foster, Hall &
Adams Co., 213 Mass. at 323 ("The fact, if it was a fact, that
the written notice which by the terms of the power of sale had
to be given, would not have served any useful purpose is not an
answer to the objection that the power [of sale] was not duly
complied with"). Cf. Ibanez, 458 Mass. at 655 (Cordy, J.,
concurring) (lack of "actual unfairness" to mortgagors resulting
from foreclosing banks' failure to establish status as assignee
of mortgages "is not the point," because "[f]oreclosure is a
powerful act with significant consequences, and Massachusetts
law has always required that it proceed strictly in accord with
the statutes that govern it").
                                                                    22


required as a condition of a valid foreclosure sale.21      In

Schumacher, the mortgagor, who was in default, received a notice

of default from a mortgage servicer that inaccurately identified

the current mortgagee, id. at 423-424; the mortgagor argued that

this false identification resulted in a failure to satisfy the

requirements of G. L. c. 244, § 35A, and invalidated the

subsequent foreclosure sale of his property.22    Id. at 427-428.

The legal issue presented on appeal was "whether § 35A is part

of the foreclosure process itself and, if so, whether a

mortgagee's failure to comply strictly with its provisions,

particularly the notice requirements, renders a foreclosure sale

void."    Id. at 422.   Resolution of this issue required

consideration of § 35A in relation to the statutory power of

sale in § 21, and in particular § 21's provision that upon

     21
       The dissent agrees with the defendants that Schumacher
controls the outcome here, but for reasons different from those
that the defendants advance. Post at     ,    . We discuss the
points raised by the dissent, infra.
     22
       General Laws c. 244, § 35A (§ 35A), enacted by St. 2007,
c. 206, § 11, prohibited acceleration of a residential property
mortgage obligation or enforcement of such a mortgage due to a
default "until at least [ninety] days after the date a written
notice is given by the mortgagee to the mortgagor." G. L.
c. 244, § 35A (b). The statute was amended and substantially
rewritten in 2010, at which time the notice period before
acceleration could occur was enlarged to 150 days, and a
provision was added requiring, among other things, that the
mortgagee (creditor) "engage[] in a good faith effort to
negotiate a commercially reasonable alternative to foreclosure."
G. L. c. 244, § 35A (b), (g), as amended by St. 2010, c. 258,
§ 7.
                                                                     23


default a mortgagee may sell the mortgaged premises, but only

after first complying "with the terms of the mortgage and with

the statutes relating to the foreclosure of mortgages by the

exercise of a power of sale" (emphasis in original).

Schumacher, 467 Mass. at 430, quoting G. L. c. 183, § 21.     The

mortgagor in Schumacher contended that § 35A was such a statute

and, accordingly, that the mortgagee was obligated to comply

fully with § 35A's provisions as a condition of a valid

foreclosure sale.   Schumacher, supra. We disagreed.   We noted

the statutes that have been identified as governing the power of

sale, see id. at 429, but concluded that § 35A had a different

purpose.   Id. at 431.   In particular, § 35A was specifically

designed to protect existing and new homeowners by giving them a

reasonably generous period of time to cure a default without

loan acceleration and the threat of foreclosure.    See id. at

430-431.   As such, we held, § 35A was "not one of the statutes

'relating to the foreclosure of mortgages by the exercise of a

power of sale.'"    Id. at 431, quoting G. L. c. 183, § 21.   We

concluded, therefore, that strict or exact compliance with all

the provisions of § 35A was not a prerequisite of a valid

foreclosure.   Schumacher, supra at 430-431.

    We recognize, as the defendants argue, that there are

substantive similarities between § 35A and paragraph 22:      both

require notice of default, of the right to cure, of the deadline
                                                                  24


by which the default must be cured, and that failure to cure the

default may result in acceleration and foreclosure by sale.      But

we disagree that Schumacher controls in this case, and signifies

that a mortgagee need not comply strictly with paragraph 22.

This is so because the notice provisions in paragraph 22 are

"terms of the mortgage," not terms of a statute "relating to the

foreclosure of mortgages by the exercise of a power of sale."

G. L. c. 183, § 21.   See Wells Fargo Bank, N.A. v. Cook, 87
Mass. App. Ct. 382, 389-390 (2015) (Schumacher does not control

where issue is whether mortgagee must comply with certain terms

of mortgage as opposed to statute relating to foreclosure).

    As Schumacher, 467 Mass. at 429, suggests, there is a well-

established set of statutes relating to mortgage foreclosures

effected pursuant to a power of sale:   § 21 and G. L. c. 244,

§§ 11–17C.   See Eaton, 462 Mass. at 581 ("In addition to G. L.

c. 183, § 21, itself, the 'statutes relating to the foreclosure

of mortgages by the exercise of a power of sale,' id., are set

out in G. L. c. 244, §§ 11-17C"); Ibanez, 458 Mass. at 646

(power of sale in mortgage includes reference to G. L. c. 183,

§ 21, and is "further regulated by G. L. c. 244, §§ 11-17C").

Each of the statutes included within G. L. c. 244, §§ 11-17C,

pertains to the process and mechanics of the foreclosure sale

itself.   But as the discussion supra reflects, our cases

concerned with mortgage terms requiring strict compliance have
                                                                   25


never identified a specific set of such terms, and have not

limited the need for strict compliance to terms concerned

directly with the foreclosure sale itself.     Rather, they have

taken a more flexible approach.    Accordingly, although § 21

requires in the same sentence a foreclosing mortgagee to comply

with both "the terms of the mortgage" and with "the statutes

relating to the foreclosure of mortgages by the exercise of a

power of sale," we read each of these requirements as being

separately grounded and having an independent meaning.     The fact

that § 21 does not incorporate § 35A into the fixed set of

foreclosure sale statutes demanding strict compliance does not

mean that strict compliance with the notice provisions in

paragraph 22 is not required.     In sum, Schumacher does not alter

our conclusion that, in the Emigrant mortgage instrument

executed by the plaintiffs, the provisions of paragraph 22

constitute "terms of the mortgage" governing the power of sale,

and that, in order to conduct a valid foreclosure, Emigrant was

obligated to comply strictly with paragraph 22's notice of

default provisions.

    Given our conclusion, the question presents itself whether

Emigrant's failure to comply strictly with the default notice

provisions of paragraph 22 renders the title obtained by Wilion

as a result of the subsequent foreclosure sale voidable rather
                                                                 26


than void.23   See Chace v. Morse, 189 Mass. 559, 561-562 (1905),

and cases cited.   As the court observed in Chace, this is not

always an easy question to answer:

           "The distinction between the two classes of cases
      [void and voidable] has not been very clearly defined, and
      the decisions in the different jurisdictions do not
      entirely agree. It has repeatedly been said that in order
      to make a valid sale under a power in a mortgage, the terms
      of the power must be strictly complied with. Roarty v.
      Mitchell, 7 Gray, 243 [(1856)]; Smith v. Provin, 4 Allen,
      516 [(1862]) . . . . Where the sale is to foreclose a
      mortgage for a breach of the condition, there is no
      authority to sell unless there is a breach, and an
      attempted sale would be without effect upon the right of
      redemption. So, where a certain notice is prescribed, a
      sale without any notice, or upon a notice, lacking the
      essential requirements of the written power, would be void
      as a proceeding for foreclosure. Moore v. Dick, 187 Mass.
207 [(1905)]. But if everything is done upon which
      jurisdiction and authority to make a sale depend,
      irregularities in the manner of doing it, or in the
      subsequent proceedings, which may affect injuriously the
      rights of the mortgagor, do not necessarily render the sale
      a nullity. The sale will be invalid so far as to enable
      the mortgagor, or perhaps the purchaser, to avoid it, and
      still be effectual if all the parties interested desire to
      have it stand."

Id.   See Bevilacqua v. Rodriguez, 460 Mass. 762, 778 (2011)

("Generally, the key question in this regard is whether the

transaction is void, in which case it is a nullity such that

title never left possession of the original owner, or merely



      23
       The defendants do not address the question, presumably
because their position is that the foreclosure sale was not
flawed in any respect, and that therefore Wilion holds valid
title to the property. The question, however, is the focus of
the dissent.
                                                                  27


voidable, in which case a bona fide purchaser may take good

title").

    As the quoted passage from Chace, supra, suggests, a bona

fide purchaser's "title is not to be affected by mere

irregularities in executing a power of sale contained in a

mortgage, of which irregularities he has no knowledge, actual or

constructive."   Rogers, 169 Mass. at 183-184.   As applied to

this case, therefore, the question of void versus voidable may

be reframed to ask whether the failure of Emigrant, as the

mortgagee, to send the plaintiffs a notice of default providing

the actual information required by the terms of the mortgage

concerning the plaintiffs' right "to bring a court action" in

order to raise any defense to the foreclosure sale is a "mere

irregularity" that does not affect the validity of the

property's title.   As previously discussed, in a nonjudicial

foreclosure jurisdiction like Massachusetts, misstating this

information in a way to suggest that a mortgagor with a defense

does not need to initiate a lawsuit but may wait to respond to a

foreclosure lawsuit filed by the mortgagee can have disastrous

consequences for the mortgagor:   if the mortgagor has a valid

defense to the foreclosure sale going forward, but is not made

aware that he or she must initiate an action in court against

the mortgagee to raise that defense, the sale may well proceed

and result in title passing to a bona fide purchaser without
                                                                   28


knowledge of the issue -- at which point, and depending on the

nature of the defense, the mortgagor's right to redeem his or

her home may well be lost.    See Bevilacqua, 460 Mass. at 777-

778.24    Emigrant's failure to provide the required and correct

information on this point in the notice of default cannot fairly

be described as a "mere irregularit[y] in executing a power of

sale contained in a mortgage."     Rogers, supra.   Contrast Chace,
189 Mass. at 562.    The failure renders the subsequent

foreclosure sale to Wilion void.



     24
       The statutory requirement that the mortgagee provide
advance notice of default and the right to cure to the
mortgagor, and include in the notice the offer to negotiate and
agree "upon a commercially reasonable alternative to
foreclosure," see G. L. c. 244, § 35A, as amended by St. 2010,
c. 258, § 7, offers a good example of this point. This court's
decision in Schumacher, 467 Mass. 421, establishes that § 35A is
not one of the foreclosure statutes "relating to the foreclosure
of mortgages by the exercise of a power of sale," G. L. c. 183,
§ 21, and therefore something other than strict compliance with
§ 35A will not render a foreclosure sale void, but merely
voidable. See Schumacher, supra at 422, 430-431. If a
mortgagor were not aware that he or she was required to bring an
independent equity action in court before a foreclosure sale in
order to challenge a mortgagee's compliance with § 35A and
thereby stop the sale, the mortgagor might wait to assert the
defense. In such a case, however, if the foreclosure sale
proceeds and the property is purchased in good faith by another
person, as the dissent in this case explains, see post at     ,
, the mortgagor would be limited to a contract action against
the mortgagee, but will have completely lost the ability to keep
his or her home, no matter how egregious the noncompliance with
§ 35A might have been; even if the mortgagee itself purchased
the mortgage property at the foreclosure sale, the mortgagor's
ability to "unwind" the sale is very limited. See Schumacher,
supra at 433 (Gants, J., concurring).
                                                                   29


    The position taken by the dissent is that strict compliance

by Emigrant with the notice of default provisions in paragraph

22 was required, but that Emigrant's failure to do so did not

render the foreclosure sale void.   See post at      .   In the

dissent's view, the result in this case is essentially

controlled by our decision in Schumacher.   See post at       .   The

dissent reasons that § 35A, the subject of Schumacher, and the

notice of default provisions in paragraph 22 are birds of a

feather in terms of purpose and operation; that for the same

reasons Schumacher concludes § 35A was not a statute relating to

the foreclosure by sale, so paragraph 22 is not a term of the

mortgage concerned with foreclosure by sale; and, consequently,

as was the case in Schumacher, Emigrant's defective notice of

default rendered the foreclosure sale only voidable, not void.

    We disagree.   The dissent fails to take into account the

distinction –- reflected in our cases and in the language of

§ 21 -- between the "terms of the mortgage" instrument relating

to foreclosure by exercise of the power of sale, and "statutes"

relating to foreclosure by the power of sale.     But this

distinction is a critical one.   As discussed previously, that

§ 35A is not one of the statutes relating to foreclosure by the

power of sale to which § 21 refers does not answer whether the

provisions of paragraph 22 qualify as "terms of the mortgage"

relating and integrally connected to the power of sale under
                                                                    30


§ 21.   And as to that question, this court's decisions about

mortgage terms indicate that by structure and content, the

notice of default required to be given under paragraph 22 is

integrally connected, and operates as a prerequisite, to the

proper exercise of the mortgage instrument's power of sale.

Emigrant's strict compliance with the notice of default required

by paragraph 22 was necessary in order for the foreclosure sale

to be valid; Emigrant's failure to strictly comply rendered the

sale void.

    We turn to the question whether our decision in this case

should be given prospective effect only, because the failure of

a mortgagee to provide the mortgagor with the notice of default

required by the mortgage is not a matter of record and,

therefore, where there is a foreclosure sale in a title chain,

ascertaining whether clear record title exists may not be

possible.    We confronted the same issue in Eaton, 462 Mass. at

586-587.    As Eaton also indicates, in the property law context,

we have been more willing to apply our decisions prospectively

than in other contexts.   See id. at 588.   We conclude that in

this case, because of the possible impact that our decision may

have on the validity of titles, it is appropriate to give our

decision prospective effect only:   it will apply to mortgage

foreclosure sales of properties that are the subject of a

mortgage containing paragraph 22 or its equivalent and for which
                                                                    31


the notice of default required by paragraph 22 is sent after the

date of this opinion.    As in Eaton, however, and for the reasons

stated there, we will apply our ruling to the parties in the

present case.    See id. at 589, and cases cited.25

     The dissent questions the efficacy of prospective relief to

alleviate the consequences of this decision for future

purchasers because there is no requirement that in the case of a

standard mortgage instrument containing paragraph 22 (see note

16, supra), a foreclosing mortgagee record the notice of default

sent to the mortgagor pursuant to that paragraph.     Post at      .

There may not be a statutory requirement at this time, but a

mortgagee remains free to execute and then record an affidavit

of compliance with the notice provisions of paragraph 22 that

includes a copy of the notice that was sent to the mortgagor

pursuant to that paragraph, and we presume that going forward,

as a general matter, mortgagees will do so.    See G. L. c. 183,

§ 5B.26


     25
        The parties have not argued, and we do not reach, the
question whether our holding in this case should be applied to
any other class of cases pending on appeal. See Galiastro v.
Mortgage Elec. Registration Sys., Inc., 467 Mass. 160, 167-170
(2014).
     26
          General Laws c. 183, § 5B, provides in relevant part:

     "[A]n affidavit made by a person claiming to have personal
     knowledge of the facts therein stated and containing a
     certificate by an attorney at law that the facts stated in
     the affidavit are relevant to the title to certain land and
                                                                   32


    3.   Mortgage and note.   Given our conclusion that the

foreclosure sale was void, we need not decide the plaintiffs'

alternative claim that the motion judge erred in allowing

Wilion's motion for summary judgment because there was a genuine

issue of material fact in dispute concerning whether Emigrant

was actually the mortgagee at the time of the foreclosure sale

or had previously assigned the mortgage to ESB-MH.

    Conclusion.   The declaratory judgment of the Superior Court

and the orders allowing Wilion's motion for summary judgment and

dismissing the plaintiffs' complaint are reversed.   The case is

remanded to the Superior Court for proceedings consistent with

this opinion.

                                    So ordered.




    will be of benefit and assistance in clarifying the chain
    of title may be filed for record and shall be recorded in
    the registry of deeds where the land or any part thereof
    lies."

It bears noting that G. L. c. 244, § 35A, has required since
2010 that a foreclosing creditor in certain circumstances file
an affidavit of compliance with that section in the Land Court,
see § 35A (f), as inserted by St. 2010, c. 258, § 7; and that as
of January 1, 2016, § 35A will require a foreclosing mortgagee
to file a copy of the notice mandated by § 35A and "an affidavit
demonstrating compliance" with § 35A, and also file a copy of
the § 35A notice with the Commissioner of Banks. See G. L.
c. 244, § 35A (e) & (f), as amended by St. 2010, c. 258, § 8.
    CORDY, J. (dissenting, with whom Gants, C.J., and Spina,

J., join).    In U.S. Bank Nat'l Ass'n v. Schumacher, 467 Mass.
421, 431 (2014) (Schumacher), we explained that the fact "[t]hat

a mortgagee is prohibited from accelerating the maturity of the

unpaid balance of the mortgage during the ninety-day cure period

is a clear indication that foreclosure proceedings do not

commence with the issuance of the written notice [required by

G. L. c. 244, § 35A (§ 35A)]."    Today the court reaches the

opposite conclusion regarding a substantially similar notice

required by a mortgage instrument.   Because there is no sound

basis for this distinction, which will have disruptive and

unfair consequences for innocent third-party purchasers for

years to come, I would conclude that the notice required by

paragraph 22 of the mortgage instrument was not a component of

the power of sale and, as a result, the defect therein rendered

the foreclosure sale voidable rather than void.

    The distinction between void and voidable foreclosure sales

is one of profound significance for mortgagors, mortgagees, and

subsequent purchasers of foreclosed property.   Where a

foreclosure sale is void, no title passes to the purchaser or

the purchaser's successors.    Rogers v. Barnes, 169 Mass. 179,

184 (1897).   Such a result is particularly concerning where, as

here, the defect is contained in a notice that is not required
                                                                       2


to be recorded.    Practically speaking, this means that a

mortgagor may successfully unwind sales to innocent third

parties years after the foreclosure, when the property has been

conveyed to bona fide purchasers two, three, or four times

removed from the foreclosure sale.     See, e.g., Moore v. Dick,

187 Mass. 207, 212-213 (1905) (mortgagor redeemed property

nineteen years after void foreclosure sale).

    Conversely, where a foreclosure sale is voidable, legal

title passes to the purchaser, Bevilacqua v. Rodriguez, 460
Mass. 762, 777-778 (2011), and a mortgagor may unwind the sale

only by showing that the defect "rendered the foreclosure so

fundamentally unfair that she is entitled to affirmative

equitable relief."     Schumacher, 467 Mass. at 433 (Gants, J.,

concurring).    The mortgagor may obtain such relief against the

mortgagee and purchasers having notice of the defect, but she

will not prevail in equity against a bona fide purchaser.        See

Restatement (Third) of Property (Mortgages) § 3.2 comment g

(1997) ("a bona fide purchaser of legal title terminates

equitable rights").     "The question in such cases [involving bona

fide purchasers] is which of two innocent persons should suffer

a loss which must be borne by one of them.     The principle which

is applied in courts of equity is that they will not throw the

loss upon a person who has innocently acquired title to property

for value.     The bona fide purchaser is not only entitled to
                                                                    3


retain the property free of trust, but he is under no personal

liability for its value."    Restatement (First) of Restitution

§ 172 comment a (1937).

    In discerning whether a foreclosure sale is void or

voidable, "we adhere to the familiar rule that 'one who sells

under a power [of sale] must follow strictly its terms.    If he

fails to do so, there is no valid execution of the power, and

the sale is wholly void.'"    U.S. Bank Nat. Ass'n v. Ibanez, 458
Mass. 637, 646 (2011) (Ibanez), quoting Moore, 187 Mass. at 211.

The terms integral to the power of sale include the existence of

a default or breach of the mortgage, Rogers, 169 Mass. at 184;

assignment of the mortgage at the time of foreclosure, Ibanez,

supra at 648; assignment of the note or authority to act on

behalf of the note holder at the time of foreclosure, Eaton v.

Federal Nat'l Mtge. Ass'n, 462 Mass. 569, 584-586 (2012); proper

advertisement of the foreclosure sale, McGreevey v. Charlestown

Five Cents Sav. Bank, 294 Mass. 480, 483-484 (1936); and

execution of the foreclosure sale on or near the premises,

Tamburello v. Monahan, 321 Mass. 445, 446-447 (1947).

    If, on the other hand, "there has been a literal compliance

with the power, so that the legal title to the land passed to

the purchaser, but for some reason as, for instance, a failure

to act with due fidelity to the trust imposed by the power,

there are equitable reasons why the sale should be set aside[,]
                                                                      4


. . . the sale, being in law valid, is voidable only in equity,

and the owner of the right to redeem must apply for relief in

equity within a reasonable time."     Moore, 187 Mass. at 212.

Another circumstance in which a foreclosure sale may be deemed

voidable in equity, rather than void ab initio, arises where a

mortgagee fails to comply with a term of the mortgage that is

not part of the power of sale.    See Wayne Inv. Corp. v. Abbott,

350 Mass. 775, 775 (1966) ("Legal title is established in

summary process by proof that the title was acquired strictly

according to the power of sale provided in the mortgage; and

that alone is subject to challenge.    If there are other grounds

to set aside the foreclosure the defendants must seek

affirmative relief in equity").    One such term is a

preacceleration notice of default.    Cf. Schumacher, 467 Mass. at

432-433 (Gants, J., concurring) (defect in statutory notice of

default not related to exercise of power of sale rendered

foreclosure sale voidable in equity).

    In Schumacher, we explained that a "homeowner's right to

cure a default is a preforeclosure undertaking that, when

satisfied, eliminates the default and wholly precludes the

initiation of foreclosure proceedings in the first instance,

thereby protecting and preserving home ownership."      Id. at 431.

Accordingly, we observed that the notice required by § 35A was

"designed to give a mortgagor a fair opportunity to cure a
                                                                    5


default before the debt is accelerated and before the

foreclosure process is commenced through invocation of the power

of sale."   Id.   In light of this purpose, we concluded that

§ 35A was "not one of the statutes 'relating to the foreclosure

of mortgages by the exercise of a power of sale,'" id., quoting

G. L. c. 183, § 21, and, thus, the failure to strictly comply

with § 35A rendered the foreclosure sale voidable rather than

void.   Schumacher, supra at 433 (Gants, J., concurring).

    Here, paragraph 22 fulfils the same purpose and operates in

the same manner as § 35A.    As the court recognizes, the purpose

of paragraph 22 is to give homeowners increased protection from

acceleration and foreclosure without prior notice.   See

generally Forrester, Fannie Mae/Freddie Mac Uniform Mortgage

Instruments:   The Forgotten Benefit to Homeowners, 72 Mo. L.

Rev. 1077, 1090 (2007); Jensen, Mortgage Standardization:

History of Interaction of Economics, Consumerism and

Governmental Pressure, 7 Real Prop. Prob. & Tr. J. 397, 409, 414

(1972).   In view of the similarities in purpose and effect, it

would defy logic to hold that, on the one hand, the notice

required by § 35A is not related to the exercise of the power of

sale, but, on the other hand, the notice required by paragraph
                                                                   6


22 is related to the exercise of the power of sale.1   Yet, that

is precisely what the court holds in this case.

     The court reaches this holding by advancing a new and

expansive interpretation of our decision in Foster, Hall & Adams

Co. v. Sayles, 213 Mass. 319 (1913).   The question in Foster,

Hall & Adams Co. was not, however, whether the foreclosure sale

was void, but whether there was reasonable doubt as to the title

offered by the defendant.   Id. at 322.   A doubt as to title is

reasonable if it "would cause a prudent man to pause and

     1
       The court suggests that this observation fails to grapple
with the distinction between the terms of the mortgage
instrument and the statutes relating to foreclosure by the power
of sale. That is simply not true. On the one hand, the court
recognizes that the valid exercise of the power of sale does not
depend on the mortgagee's "punctilious performance of every
single mortgage term," but only those "integrally connected" to
the power of sale. See ante at     ,    . On the other hand,
however, the court explains that the proof that the paragraph 22
notice is integrally connected to the power of sale is that --
unlike the notice required by G. L. c. 244, § 35A, as amended by
St. 2010, c. 258, § 7 (§ 35A) -- it is contained in the mortgage
instrument. See ante at     . These positions cannot be
squared. A notice of default and the right to cure is either
connected to the power of sale or it is not. If placement in
the mortgage is not dispositive of this connection, see ante at
, treating these notices differently requires some other
rationale. The inquiry into the purpose and operation of each
notice confirms that such a rationale does not exist. Section
35A provides, in relevant part, that the "mortgagee, or anyone
holding thereunder, shall not . . . enforce the mortgage because
of a default . . . until at least 150 days after the date a
written notice is given by the mortgagee to the mortgagor." If
that language does not create a condition precedent or integral
connection to the valid exercise of the power of sale -- and it
does not, see U.S. Bank Nat'l Ass'n v. Schumacher, 467 Mass.
421, 431 (2014) (Schumacher) -- the substantially similar
language of paragraph 22 does not either.
                                                                     7


hesitate before investing his money."     Id. at 321, quoting First

African Methodist Episcopal Soc'y v. Brown, 147 Mass. 296, 298

(1888).   The court concluded that the mortgagee's complete

failure to provide a notice of default created such a doubt.

Foster, Hall & Adams Co., supra at 324.

    It is important to appreciate the context in which the

Foster, Hall & Adams Co. case arose, particularly the fact that

the plaintiff was a buyer with notice of a potential title

defect.   Id. at 321-322.   We have long said that "[t]he law goes

a great way in protecting the title of a purchaser for value

without notice or knowledge of any defect in the power of the

vendor to sell."    Bevilacqua, 460 Mass. at 777, quoting Rogers,
169 Mass. at 183.   The law does not go a great way, however, in

protecting the title of those who do have notice of defects in

the seller's title.   See Bevilacqua, supra at 778 ("a factual

prerequisite -- purchase by [the plaintiff] without notice of

the defects in [the mortgagee's] title -- does not exist").

    The upshot is that, had the plaintiff in Foster, Hall &

Adams Co. gone forward with the transaction, it would have been

unprotected by bona fide status had the foreclosure sale later

been set aside as a result of the defect.    It was unnecessary to

decide whether the foreclosure sale was void or voidable

because, in either circumstance, the complete failure to provide

a notice of default and the right to cure would have created a
                                                                   8


reasonable doubt as to the title being taken by the plaintiff.

We have never interpreted this century-old case to mean that any

defect in a notice of default required by a mortgage instrument

renders a foreclosure sale void ab initio, cf. Costello v.

Tasker, 227 Mass. 220, 223 (1917), citing Foster, Hall & Adams

Co., supra at 321 ("plaintiffs having failed to prove that the

title tendered by the bill will not expose the defendants to

litigation, the decree dismissing the bill should be affirmed"),

and in light of the harsh consequences that such an

interpretation would have for bona fide purchasers, the court

should decline to do so here.

    The prospective character of the court's ruling does little

to alleviate these consequences for future purchasers because

the paragraph 22 notice is not required to be recorded.

Consequently, the notice ordinarily will not be discovered

during an examination of the record title.   Although some

prospective purchasers may be able to obtain copies of the

notice by scouring the documents filed in the Land Court in

connection with Servicemembers Civil Relief Act (SCRA)

proceedings, an SCRA action is not part of the mortgage

foreclosure proceedings and does not create a basis for a

mortgagor to challenge the validity of foreclosure sale.     See

Eaton, 462 Mass. at 580 n.14.   See also Beaton v. Land Court,

367 Mass. 385, 390 (1975).   Moreover, requiring purchasers to
                                                                   9


engage in such a treasure hunt is contrary to the purposes of

the recording system, which was intended to be "self-operative

and to notify purchasers of existing claims . . . [through] a

public record from which prospective purchasers of interests in

real property may ascertain the existence of prior claims that

might affect their interests."   Selectmen of Hanson v. Lindsay,

444 Mass. 502, 507 (2005), quoting 14 R. Powell, Real Property

§ 82.01[3], at 82–14 (M. Wolf ed. 2000).

     Although holding that a paragraph 22 notice defect renders

the sale voidable would mean that a mortgagor could not defeat a

bona fide purchaser by virtue of the defect, the mortgagor would

nonetheless retain the ability to defeat a bona fide purchaser

(and the mortgagee) on any of the substantive grounds relating

to the exercise of the power of sale.   For example, in this

case, the plaintiffs argue that Emigrant Mortgage Company, Inc.

(Emigrant), transferred the mortgage and note prior to the

foreclosure and therefore lacked the authority to foreclose.

The court does not reach this argument, but if the plaintiffs

were to prevail on it, they would defeat Harold Wilion's summary

process action because the foreclosure sale would be void as a

matter of law -- irrespective of the paragraph 22 issue.2    See


     2
       Indeed, the plaintiffs' delay in asserting their claims is
better attributed to the five bankruptcy petitions they filed
between September, 2010, and July, 2012, the most recent of
which was dismissed after a judge in the United States
                                                                  10


Eaton, 462 Mass. at 584-586; Ibanez, 458 Mass. at 647-648.   In

other words, the fact that the plaintiffs did not receive notice

that they had to initiate an action to assert this substantive

claim did not undermine their ability to do so successfully.3

     This is not to say, however, that the notice sent by

Emigrant in this case was sufficient to fulfil its obligations

under the mortgage instrument.   Our cases have required strict

compliance with contractual provisions that call for notice of

important rights adverse to the person required to provide the

notice.   See, e.g., Sweeney v. Morey & Co., 279 Mass. 495, 500

(1932) ("There must be strict compliance with requirements . . .

[that] relate to matters where the essential facts to be

embodied in the notice are known to the person required to give

the notice, and the notice is designed to draw the attention of


Bankruptcy Court for the District of Massachusetts concluded
that it was filed as "part of a scheme by [one of the plaintiffs
in the instant action] to delay Emigrant and was filed without a
reasonable prospect of saving the property from foreclosure."
In re Leslie Phillips, U.S. Bankr. Ct., No. 12-15749-FJB, slip
op. at 1, 3 (Bankr. D. Mass. Aug. 8, 2012).
     3
       The court suggests that mortgagors would be prejudiced if,
for example, the underlying substantive claim were a failure to
give notice pursuant to § 35A. The court reasons that if the
mortgagor is not aware that she has to initiate an independent
action to assert the § 35A defect, the sale to a bona fide
purchaser would forever foreclose her from doing so because a
§ 35A defect renders the sale voidable rather than void. Under
this reasoning, however, holding that the paragraph 22 notice
renders the sale void essentially creates a backdoor for the
mortgagor to a defeat bona fide purchaser on § 35A grounds -- a
result that is plainly at odds with the Schumacher case.
                                                                   11


his adversary to those facts").    As the court points out,

because the plaintiffs entered into their mortgage with Emigrant

in Massachusetts, a nonjudicial foreclosure State, the language

in paragraph 22 requiring Emigrant to inform the plaintiffs of

"the right to bring a court action to assert the non-existence

of a default or any other defense of [the plaintiffs] to

acceleration and sale" was particularly important.    Therefore, I

agree with the court that Emigrant was required to strictly

comply with the provisions of paragraph 22.

    Nonetheless, because, in my view, the notice required by

paragraph 22 -- like the notice required by § 35A -- is not a

component of the power of sale, a mortgagor who has received a

defective notice should be required to establish that he or she

was prejudiced by the defect.     Schumacher, 467 Mass. at 433

(Gants, J., concurring).   Once the property has been conveyed to

a bona fide purchaser, however, the mortgagor is limited to

either an action for breach of contract against the mortgagee or

an action establishing that the foreclosure sale is void on some

ground actually related to the exercise of the power of sale.

See Bevilacqua, 460 Mass. at 778.     See also Beaton, 367 Mass. at

392-393 (discussing mortgagor's avenues of relief from

foreclosure through court actions).    Because Wilion was a bona

fide purchaser insulated from the voidable character of the

foreclosure sale, I would conclude that the defect in the
                                                                 12


paragraph 22 notice was insufficient to defeat his interest in

the property.   Therefore, I respectfully dissent.